MEMORANDUM OPINION
BUSSEY, Justice.
This is an original proceeding in which the petitioner, an inmate of the Federal Penitentiary in Leavenworth, Kansas, seeks an order of this Court directing the dismissal of charges pending against him in the Justice of the Peace Court of Oklahoma County, Warrant No. F-956.
Petitioner does not allege that he has ever been in custody of the Oklahoma County authorities and confined under Warrant No. F-956, but rather that he was imprisoned in the State Penitentiary during the pen-dency of this charge by virtue of a judgment and sentence rendered against him in Beckham County, Oklahoma. The records of this Court (See Smith v. Page, Okl.Cr., 434 P.2d 491) reflect that while a prisoner serving the sentence from Beckham County, the petitioner escaped, was apprehended by the Federal authorities, prosecuted for the offense for which he is currently incarcerated, but released to the State of Oklahoma to serve out the balance of his sentence from Beckham County, which, according to his petition, was completed in October, 1967, whereupon he was taken into custody by the Federal authorities to serve out the present Federal sentence which, according to his Exhibit “A”, expires February 19, 1970.
Petitioner has never sought in this Court an application for Habeas Corpus Ad Prosequendum requesting a speedy trial, duly filed in the method provided by law, and is not, therefore, entitled to the relief prayed for. See Jennings v. State, Okl.Cr., 362 P.2d 470, 471. See also Auten v. State, Okl.Cr., 377 P.2d 61.
Petitioner’s application is accordingly denied. Writ denied.
BRETT, J., concurs.